ORDER
1 1 Original jurisdiction is assumed. Okla. Const. Art. 7 § 4. The Oklahoma Publishing Company is directed to file a motion requesting access to the referenced court file pursuant to the Open Records Act, 51 0.S8.2011 § 24A.1 et seq. The Honorable Lisa Hammond, or any other assigned judge, is directed to conduct a hearing to determine all pending matters before the court in FD-2004-6310.
T2 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 9th DAY OF DECEMBER, 2013.
REIF, V.C.J., KAUGER, WATT, WINCHESTER, TAYLOR (by separate writing), COMBS, GURICH, JJ., concur.
COLBERT, C.J., and EDMONDSON (by separate writing), J., concur in part and dissent in part.